Title: From George Washington to William Heath, 24 September 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Williamsburg . 24th Sepr 1781.
                  
                  Inclosed is Copy of a Resolution of Congress of the 5th inst. respecting the Conduct of Major Genl Howe while in Georgia—with Copy of the Instructions of the Genl Assembly of that State, in which is grounded the Resolution of Congress.
                  These Papers I have lately received—and are now transmitted to you, that the necessary steps may be taken to pursue the Intentions of Congress by an Inquiry. With much Regard & Esteem I am Dear Sir Your most Obedt Servt
                  
                     Go: Washington
                  
               